*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST UNDER 17 C.F.R. SECTIONS 200.80(B)(4) AND
230.406.

EXHIBIT 10.40

FIFTH AMENDMENT TO THE DEVELOPMENT, MANUFACTURING AND SUPPLY AGREEMENT

This Fifth Amendment to the Development, Manufacturing and Supply Agreement (the
“Fifth Amendment”), dated as of February 21, 2007, is between Kensey Nash
Corporation, a Delaware corporation, having its principal place of business at
735 Pennsylvania Dr., Exton, PA 19341 (hereinafter referred to as “KNC”) and
Orthovita, Inc., a Pennsylvania corporation, having its principal place of
business at 77 Great Valley Parkway, Malvern, PA 19355 (hereinafter referred to
as “Orthovita”).

WHEREAS, KNC and Orthovita are parties to a certain DEVELOPMENT, MANUFACTURING
AND SUPPLY AGREEMENT, dated March 25, 2003, as amended (the “Agreement”);

WHEREAS, Orthovita and KNC desire to develop and commercialize an Additional
Product, as defined in the Agreement, as a product line extension of Orthovita’s
proprietary synthetic bioactive bone grafting material known as VITOSS;

WHEREAS, Orthovita and KNC desire to jointly pursue the foregoing; and

WHEREAS, KNC and Orthovita wish to amend the Agreement, as herein provided;

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt of which is hereby
acknowledged, KNC and Orthovita agree as follows:

1. Scope of This Fifth Amendment: This Fifth Amendment is meant to amend, modify
or supercede only those specific Sections, rights, responsibilities, liabilities
and/or covenants expressly stated in this Fifth Amendment, and only to the
extent so stated; all other Sections and covenants of the Agreement shall remain
unaffected and shall have their full force and effect.

2. Additional Product: Pursuant to Section 3.8 of the Agreement, KNC and
Orthovita hereby designate BioActive VITOSS FOAM (as defined below) as an
Initial Product. To effect this change, Section 1.19 of the Agreement shall
hereby be amended and restated in its entirety as follows:

“1.19. “Initial Product(s)” shall mean any one or combination of [***]

3. Definition of Consignment Stock: Section 1.9 of the Agreement is hereby
amended and restated in its entirety to read as follows:

“1.9 “Consignment Stock” shall mean the stock of (i) VITOSS and (ii) BioActive
Ceramic Material maintained by KNC at its facility, or another facility of KNC’s
choosing with prior written notice to Orthovita.”



--------------------------------------------------------------------------------

4. Additional Defined Terms: It is hereby agreed that the following definitions
shall be added to Article 1 of the Agreement:

“1.45. “BioActive Ceramic Material” shall mean [***]

“1.46. “Designated Product” shall mean a VITOSS FOAM product which shall be
designated as the equivalent of a BioActive VITOSS FOAM product for purposes of
calculating the Transfer Prices for BioActive VITOSS FOAM and the BioActive
VITOSS FOAM Royalty, and the designation shall be based upon the equivalence of
volumes or specific dimensions of the products and be reasonably agreed upon by
the parties in writing from time to time prior to the sale of any BioActive
VITOSS FOAM Product.”

“1.47 “BioActive VITOSS FOAM” shall mean VITOSS, combined with BioActive Ceramic
Material and fibrous bovine collagen.”

5. BioActive VITOSS FOAM Term: The Initial Term of the Agreement, solely as it
relates to BioActive VITOSS FOAM (including Sections 4.1, 4.3 and 4.5(k) of the
Agreement as amended, added, or otherwise affected by this Fifth Amendment)
shall, unless earlier terminated as provided in the Agreement, terminate upon
the expiration of the last issued patent based on or claiming priority to [***],
including any continuing, divisional, re-examination, and re-issue patents or
applications, as appropriate. The Initial Term of the Agreement with respect to
any other Initial Product(s) shall not be affected by this Fifth Amendment.

6. Sharing of Data: The first sentence of Section 3.6 of the Agreement is hereby
amended and restated in its entirety to read as follows:

“3.6 Sharing of Data. Except with respect to proprietary manufacturing
information related to a party’s respective proprietary materials and processes
and proprietary information related to a party’s proprietary materials, all data
generated from the Development Program, including, but not limited to,
laboratory, animal and clinical data, and also including all regulatory filings
and correspondence to all regulatory authorities relating to the Development
Program, shall be owned by both parties jointly, and the party generating or
receiving any such data shall promptly make available and share it with the
other party; provided, however, that prior to sharing such data, each party may
redact the proprietary information related to its respective proprietary
manufacturing, materials and processes.”

7. Certain Restrictions Applicable to KNC. (a) The second sentence of
Section 4.3 of the Agreement is hereby amended and restated in its entirety to
read as follows:

“Subject to the provisions set forth in Section 4.5(k) and the use of the joint
Intellectual Property set forth in Section 8.4 herein, nothing in this Agreement
shall preclude KNC from continuing to conduct such business during the Term of
this Agreement, or otherwise.”

 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST UNDER 17 C.F.R. SECTIONS 200.80(B)(4) AND
230.406.



--------------------------------------------------------------------------------

(b) In addition, a new Section 4.5(k) is hereby added to the Agreement to read
as follows:

“(k) not directly or indirectly, except as provided hereunder, knowingly or
willfully sell, assist the sale of (through manufacturing, supply or otherwise),
cause to be sold or otherwise dispose of any products or materials
incorporating, nor assign, transfer, or grant any rights or license to any
intellectual property for the coverage of the incorporation or combination of,
BioActive Ceramic Material and any collagen, collagen composite, collagen
derived material or collagen derived material composite, in each case, in the
field of orthopedics, spine, trauma and craniomaxillofacial surgery.
Additionally, KNC will not utilize the specific collagen or collagen composite
formulation together with BioActive Ceramic Material established for the
BioActive VITOSS FOAM Product in the field of dental or periodontal surgery. The
restrictions set forth in this Section 4.5(k) shall survive for a one (1) year
period following the effective date of termination of this Agreement if
Orthovita terminates this Agreement in accordance with Section 14.2.”

8. Section 4.5(i) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“i. maintain Consignment Stock at its facility, at the KNC address first listed
above, 735 Pennsylvania Dr., Exton, PA 19341, or another facility of KNC’s
choosing with prior written notice to Orthovita, in accordance with cGMP, keep
Consignment Stock identified as property of Orthovita, allow Orthovita to
inspect the Consignment Stock during normal business hours upon reasonable
request and prior written notice and shall make available to Orthovita, as
requested, records regarding its usage, which KNC shall maintain as reasonably
requested by Orthovita. KNC shall be responsible for any costs associated with
excess usage, loss, or destruction (beyond that required by the Product
Specifications and expected yields of the manufacturing process) caused by its
negligent mishandling of Consignment Stock, for which it will reimburse
Orthovita for Consignment Stock at Orthovita’s standard cost for the material;
and”

9. BioActive VITOSS FOAM Products Royalty: It is hereby agreed that the
following language is added to the end of Section 6.1 of the Agreement:

“Notwithstanding the foregoing, the royalty payable by Orthovita to KNC for
BioActive VITOSS FOAM Products shall equal [***] of the Net Sales of BioActive
VITOSS FOAM Product (“BioActive VITOSS FOAM Royalty”)[***]

10. Minimum Unit Sales: It is hereby agreed that the following language is added
to Section 6.8 of the Agreement.

“Orthovita agrees to achieve Minimum Unit Sales of BioActive VITOSS FOAM
Products during the first two years after its First Commercial Sale to the end
use market. Notwithstanding anything to the contrary contained herein, BioActive
VITOSS FOAM Products shall have separate and independently calculated Minimum
Unit Sales requirements (cumulative by size and configuration) as

 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST UNDER 17 C.F.R. SECTIONS 200.80(B)(4) AND
230.406.



--------------------------------------------------------------------------------

stated below, where one Unit is equivalent to one part number of BioActive
VITOSS FOAM Product:

Year One: [***] Units

Year Two: [***] Units

Any failure by Orthovita to achieve Minimum Unit Sales for BioActive VITOSS FOAM
Product shall not result in an increase to the BioActive VITOSS FOAM Royalty. In
the event that Orthovita does not achieve Net Sales of BioActive VITOSS FOAM
Products sufficient to pay royalties in the amount of [***] cumulatively during
the first three years after its First Commercial Sale, Orthovita shall promptly
reimburse KNC for development costs (at reasonable and billable manpower rates)
for the BioActive VITOSS FOAM Products which have become Commercial Products, up
to a maximum of [***] less the aggregate amount of royalties actually paid to
KNC related to BioActive VITOSS FOAM Products.”

11. Transfer Price: The Transfer Price for BioActive VITOSS FOAM Products shall
be as follows, and it is hereby agreed that the following language is added to
Section 5.1 of the Agreement:

“BioActive VITOSS FOAM Products shall be invoiced at the Transfer Prices then in
effect for the relevant Designated Products. Such Transfer Prices in effect on
the Effective Date are attached hereto as Exhibit 5-A. Transfer Price quantity
discounts shall be calculated on the aggregated orders of BioActive VITOSS FOAM
Products and VITOSS FOAM Products. The parties acknowledge that the BioActive
VITOSS FOAM Products will incorporate VITOSS and BioActive Ceramic Materials,
both of which shall be supplied by Orthovita to KNC at no charge. Transfer
Prices for BioActive VITOSS FOAM Products for which there is no corresponding
Designated Product shall be determined in accordance with the Agreement.”

12. Change of Notice Address: Section 16.3 of the Agreement is hereby amended to
provide that the address for notices, demands and communications to be sent to
KNC or Orthovita under of or by reason of the provisions of the Agreement is as
follows:

If to KNC:

Joseph W. Kaufmann, President and CEO

Kensey Nash Corporation

735 Pennsylvania Drive

Exton, PA 19341

With a copy to, which shall not constitute notice:

 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST UNDER 17 C.F.R. SECTIONS 200.80(B)(4) AND
230.406.



--------------------------------------------------------------------------------

Jeffrey C. Kelly, Esq.

Kensey Nash Corporation

735 Pennsylvania Drive

Exton, PA 19341

If to ORTHOVITA:

Antony Koblish, President and CEO

Orthovita, Inc.

77 Great Valley Parkway

Malvern, PA 19355

With a copy to, which shall not constitute notice:

Christine J. Arasin, Corporate Counsel

Orthovita, Inc.

77 Great Valley Parkway

Malvern, PA 19355

13. Designated Products. The following VITOSS FOAM Products are Designated
Products for the respective BioActive VITOSS FOAM Products set forth below:

 

BioActive VITOSS FOAM Product   Designated Product

BioActive VITOSS Foam Strip

25X50X4mm 5cc

 

VITOSS Foam Strip

25X50X4mm 5cc

BioActive VITOSS Foam Strip

25X50X8mm 10cc

 

VITOSS Foam Strip

25X50X8mm 10cc

BioActive VITOSS Foam Strip

25X100X4mm 10cc

 

VITOSS Foam Strip

25X100X4mm 10cc

BioActive VITOSS Foam Strip

25X100X8mm 20cc

 

VITOSS Foam Strip

25X100X8mm 20cc

14. Amendment and Waiver. This Fifth Amendment may be amended, and any provision
of this Fifth Amendment may be waived, provided that any such amendment or
waiver will be binding on each party only if same is set forth in a writing
executed by such parties. Waiver of a breach of the Fifth Amendment shall not
constitute a waiver of any other subsequent breach of the Fifth Amendment. The
waiver of any provision of this Fifth Amendment shall not constitute a
continuing waiver of that provision or a waiver of any other provision of this
Fifth Amendment.



--------------------------------------------------------------------------------

15. Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Fifth Amendment shall be
done so in accordance with the provisions of the Agreement, as amended hereby.

16. Severability. Whenever possible, each provision of this Fifth Amendment will
be interpreted in such a manner as to be effective and valid under applicable
law, but if any provision of this Fifth Amendment is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Fifth Amendment.

17. Counterparts. This Fifth Amendment may be executed in one or more
counterparts all of which taken together will constitute one and the same
instrument.

18. Governing Law. The law of the Commonwealth of Pennsylvania will govern,
without regard to the conflicts of law provisions thereof, all questions
concerning the construction, validity and interpretation of this Fifth Amendment
and the performance of the obligations imposed by this Fifth Amendment.

19. Headings. Section headings used in this Fifth Amendment are for convenience
only and form no part or in any way modify or define the text of meaning or any
provision of this Fifth Amendment.

IN WITNESS WHEREOF, the parties have executed this Fifth Amendment through their
duly authorized representatives as of the date first written above.

 

ORTHOVITA, INC.     KENSEY NASH CORPORATION By:  

/s/ Antony Koblish

    By:  

/s/ Joseph W. Kaufmann

  Chief Executive Officer       President and CEO



--------------------------------------------------------------------------------

EXHIBIT 5-A

[***]

 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST UNDER 17 C.F.R. SECTIONS 200.80(B)(4) AND
230.406.